Citation Nr: 1025051	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-37 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for a right 
knee strain, status-post ACL reconstruction/partial medial 
meniscectomy, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to December 
1992, April 2003 to September 2006, and December 2006 until 
December 2007.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability.  So, regrettably, this claim is being remanded to the 
RO via the Appeals Management Center (AMC).  VA will notify her 
if further action is required on her part.

The issue of whether there is new and material evidence to 
reopen the Veteran's previously denied claim of 
entitlement to service connection for a low back 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the rating period on appeal, the right knee strain, 
status-post ACL reconstruction/partial medial meniscectomy has 
been manifested by complaints of pain and limitation of motion, 
as well as mild instability. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for right knee strain, status-post ACL reconstruction/partial 
medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 
5256-5262 (2009).

2.  The criteria for a separate 10 percent disability rating for 
instability of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in February 2008 from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's claim for an increased disability evaluation, as well 
as the legal criteria for entitlement to such benefits.  The 
letter also informed her of her's and VA's respective duties for 
obtaining evidence. 

In addition, the February 2008 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, the appellant has not 
been prejudiced and there was no defect with respect to timing of 
the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA post-
service treatment and examination.  Additionally, the claims file 
contains the Veteran's own statements in support of her claim.  
The Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with her claim.  The Board has reviewed the 
examination report, and finds that it is adequate for the purpose 
of evaluating the disability at issue. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.



Entitlement to an Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, the veteran is 
appealing the rating for an already established service-connected 
condition, his present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App. 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2009).  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

Analysis

The Veteran receives a 10 percent disability rating for her right 
knee strain, status-post ACL reconstruction/partial medial 
meniscectomy, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Diagnostic Code 5003 states that degenerative arthritis, 
substantiated by x-ray findings, is to be evaluated on the basis 
of limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Id.  In the absence of limitation of motion, a 
10 percent rating is assigned if there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating is warranted when x-ray 
evidence shows involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbations.  
Ibid.  

The Veteran experiences some limitation of motion of the knee, 
and as a result, the rating criteria under Diagnostic Code 5003, 
for degenerative joint disease without limitation of motion are 
not for application.  

The Veteran's right knee strain, status-post ACL 
reconstruction/partial medial meniscectomy is rated by analogy to 
38 U.S.C.A. § 4.71a, Diagnostic Codes 5260 and 5261.  According 
to Diagnostic Code 5260, a noncompensable rating is assigned when 
leg flexion is limited to 60 degrees and a 10 percent rating is 
assigned when leg flexion is limited to 45 degrees.  A 20 percent 
rating requires leg flexion limited to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a 
noncompensable evaluation is warranted when leg extension is 
limited to 5 degrees and a 10 percent evaluation is warranted 
when leg extension is limited to 10 degrees.  A 20 percent 
evaluation is warranted when leg extension is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's right 
knee strain, status-post ACL reconstruction/partial medial 
meniscectomy, the objective clinical evidence of record, 
throughout the rating period on appeal, does not show that the 
Veteran has flexion limited to 30 degrees or extension limited to 
15 degrees.  Her range of motion far exceeds these respective 
limits.  Indeed, the medical evidence of record clearly indicates 
that she has essentially continuously had full extension to 0 
degrees, and that her flexion, at worst, and fully acknowledging 
her pain, is still to at least 90 degrees, including at his most 
recent, April 2008 VA examination.  VA considers "full" range 
of motion for the knee to be from 0 to 140 degrees 
(full extension to full flexion).  See 38 C.F.R. § 4.71, Plate 
II.  There is no objective clinical indication, however, that she 
has additional functional impairment, above and beyond the 10-
percent level, which would support an even higher rating.  In 
this regard, the Board points out that the Veteran's April 2008 
VA examination was negative for objective evidence of 
incoordination, subluxation, weakness, abnormal movement, or 
deformity, although there was mild swelling and she reports 
experiencing pain in her right knee and instability of the right 
knee upon weight-bearing repetitive motion.  Likewise, there was 
no objective evidence of redness, heat, or crepitus.  Moreover, 
she had full motor strength.  Similarly, the Veteran complains of 
pain and tenderness in her knee, but she does not have overall 
moderate impairment of her tibia and fibula, significant 
limitation of motion in her right knee, dislocated semilunar 
cartilage, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5262.

However, the Board notes that the Veteran testified at her April 
2010 that she experiences mild instability of the right knee.  In 
VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's 
General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under Diagnostic 
Codes 5003 and 5257, respectively.  As such, the Board finds that 
the Veteran is entitled to a separate 10 percent disability 
evaluation, but no higher, in accordance with Diagnostic Code 
5257, which allows for a 10 percent disability rating for slight 
recurrent instability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board has also considered whether she has additional 
functional loss - beyond that objectively shown - due to her 
pain, or because of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, 
there is no indication in the record that her functional ability 
is decreased beyond the limitation of motion already shown on 
examination, even when her symptoms are most problematic.  In 
particular, the April 2008 VA examiner noted that there was a 
mild increase in pain upon repetitive use, but found that there 
was no additional weakness, fatigability, incoordination, lack of 
endurance, or additional loss of motion.  As a result, her 
current 10 percent rating, plus the additional 10 percent 
evaluation for her right knee due to instability, adequately 
compensate her for the extent of her pain, including insofar as 
its resulting effect on her range of motion.  

The Board has also considered whether the Veteran is entitled to 
an increased disability evaluation on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
finds that there has been no showing by the Veteran that her 
right knee strain, status-post ACL reconstruction/partial medial 
meniscectomy, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application of 
normal rating schedule standards.  Accordingly, the Board finds 
that this case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

The claim for a disability rating higher than 10 percent for 
right knee strain, status-post ACL reconstruction/partial medial 
meniscectomy is denied.

A separate 10 percent rating is granted for mild instability of 
the right knee, subject to the laws and regulations governing the 
payment of VA compensation.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Board notes that the Veteran has been afforded a VA 
examination regarding her claim of entitlement to service 
connection for an acquired psychiatric disability.  However, the 
examination report does not address whether the Veteran's claimed 
psychiatric disability is related to her military service, 
including her service-connected disabilities.  As a result, an 
additional VA examination would be useful in evaluating the 
appeal.  
 
The Veteran contends that her acquired psychiatric disability is 
due to her service. In this regard, the Board acknowledges that 
the Veteran's service treatment records do not show a psychiatric 
disability, but that the Veteran has been diagnosed with multiple 
psychiatric disabilities, including major depressive disorder and 
a panic disorder with agoraphobia.  Nevertheless, the Board notes 
that the Veteran claims that, even absent an acute event or 
injury during service, her cumulative service or, in the 
alternative, her multiple service-connected disabilities, 
resulted in her current psychiatric disability, if any.   

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Therefore, additional clinical assessment and medical opinion is 
necessary to adequately address the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability.  Accordingly, the Board finds that the Veteran should 
be afforded an additional VA examination in order to determine 
nature and etiology of the Veteran's acquired psychiatric 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an examination 
of the claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of her acquired psychiatric 
disability, including whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that her acquired 
psychiatric disability is related to her 
service in the military, to include her 
multiple service-connected disabilities, or 
was manifest within one year of her 
discharge therefrom.  To assist in making 
this important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since her military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

2.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate the claim of entitlement 
to service connection for an acquired 
psychiatric disability.  If the benefit 
sought remains denied, the RO should issue 
a supplemental statement of the case and 
afford the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


